DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2017/0288911 to Rusek et al. (hereinafter “Rusek”)) does not disclose, with respect to claim 1, the performing minimum mean square error channel estimation based on the data and the prestored first training sequence, to obtain a channel parameter matrix comprises: determining a joint vector coefficient based on the first relational expression and a minimum mean square error channel estimation algorithm, and identifying a quantity of times of estimating the joint vector coefficient by using a flag bit wherein the joint vector coefficient satisfies the following formula:                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    w
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                    -
                                                                    w
                                                                    R
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            , wherein                                 
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                             indicates a joint vector coefficient obtained through the Kth estimation; and determining the channel parameter matrix based on a second relational expression about a joint vector and the joint vector coefficient, wherein the second relational expression about the joint vector is                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    R
                                
                            , and the channel parameter matrix is as follows:                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            H
                                                                        
                                                                        ^
                                                                    
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    S
                                                                                
                                                                                ^
                                                                            
                                                                        
                                                                        
                                                                            k
                                                                            -
                                                                            1
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        
                                                                                            S
                                                                                        
                                                                                        ^
                                                                                    
                                                                                
                                                                                
                                                                                    k
                                                                                    -
                                                                                    1
                                                                                
                                                                            
                                                                        
                                                                        
                                                                            H
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            , wherein                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    S
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            H
                                        
                                    
                                     
                                
                            indicates a conjugate transpose operation of                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    S
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            S
                                                                        
                                                                        ^
                                                                    
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            H
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            indicates an inverse operation of                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    S
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    =
                                    E
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             indicates a channel autocorrelation matrix corresponding to an estimated channel parameter matrix,                                 
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    =
                                    E
                                    
                                        
                                            H
                                            
                                                
                                                    H
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                             upon a first estimation,                                 
                                    E
                                    
                                        
                                            H
                                            
                                                
                                                    H
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                             indicates an expectation of                                 
                                    
                                        
                                            H
                                            
                                                
                                                    H
                                                
                                                
                                                    H
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                     
                                
                            indicates noise power,                                 
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                             indicates training data of the (k - 1)th estimation,                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                             indicates a channel parameter matrix obtained at the (k - 1)th time,                                 
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                             indicates estimated data obtained at the (k - 1)th time, and                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            indicates a channel parameter matrix obtained at the kth time as claimed.  Rather, Rusek teaches step S1: obtaining data that comprises a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414